Citation Nr: 0406426	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $18,646.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to February 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
Fargo, North Dakota RO's Committee on Waivers and Compromises 
(Committee). 

In July 2003, a hearing before the undersigned Veterans Law 
Judge was held at the Fargo RO.  A transcript of this hearing 
is of record.


REMAND

A review of the record reveals that the veteran was awarded 
VA pension benefits from January 1992.  The overpayment in 
this case was created by a September 2001 RO letter that 
retroactively terminated the veteran's pension benefits, 
effective February 1, 1997, following an income verification 
match (IVM).  The IVM revealed that the veteran had 
unreported income beginning in 1997.  By letter received by 
the RO in January 2002, the veteran requested a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.

As noted above, the unreported income that created the 
present overpayment was derived by the RO through an IVM.  If 
the IVM folder is still available, the RO should forward it 
to the Board along with the claims file.

Also, the Board concludes that further development of the 
evidence regarding the creation of the overpayment is in 
order.  It is not apparent from the record how the RO arrived 
at the $18,646 overpayment.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment.  The Board finds that 
the veteran should be given the opportunity to verify his 
monthly countable income for the period from February 1997 
through August 2001.  Thereafter, the RO should conduct an 
audit which would reveal precisely the period of the 
overpayment, what income was considered in calculating the 
veteran's countable income in order to derive the amount of 
the veteran's VA benefits, and what benefit amounts were due 
and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2002.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances may have changed 
since 2002. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the veteran and 
associate with the claims file 
documentation from him substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the veteran should be 
requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the period from 
February 1997 to August 2001.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims file, 
and a copy must be sent to the veteran.  

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

4.  The RO should then readjudicate the 
veteran's request for waiver of recovery 
of an overpayment of nonservice-connected 
pension benefits with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
of equity and good conscience standard.  
If the claim continues to be denied, the 
RO should provide to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
should afford them the opportunity to 
respond.

5.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's IVM folder 
along with the claims file.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




